     Case 19-01092     Doc 49       Filed 06/17/20 Entered 06/17/20 15:25:39        Desc Main
                                      Document     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS
                                   EASTERN DIVISION


In re:                                             Chapter 13
                                                   Case Number: 19-11275
JOANNE E. LUNN

                  Debtor
______________________________

PAULA FRUMAN,                                       Adv. P. No. 19-01092
                        Plaintiff

v.

JOANNE LUNN,

                        Defendant


         PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION IN LIMINE TO
         EXCLUDE EVIDENCE REGARDING PURCHASE AND SALE OF SHARES

          Plaintiff Paula Fruman (“Fruman”) hereby respectfully submits this opposition to the

motion in limine by Defendant Joanne Lunn (“Lunn”) to exclude evidence of the amount paid by

Fruman’s late husband Jeffrey to Tim Bradley for shares of JT Electronics stock. The motion in

limine should be denied because the judgment debt at issue in this adversary proceeding

specifically arises out of an underlying lawsuit wherein it was alleged that Lunn destroyed the

corporate integrity of JT Electronics, a company that was owned by Fruman at the time, by using

its corporate form for Lunn’s own greed and misconduct, including through repeated

misrepresentations by Lunn to multiple parties concerning the ownership of JT Electronics. More

specifically, a Judgment on Jury Verdict entered March 8, 2017 in Suffolk Superior Court, Civil

Action No. 1384CV02976, in a case brought by Fruman against Lunn, in the total amount of

$514,369.00, that Lunn now seeks to discharge by way of the pending bankruptcy proceedings.
  Case 19-01092        Doc 49     Filed 06/17/20 Entered 06/17/20 15:25:39              Desc Main
                                    Document     Page 2 of 2



The Suffolk County jury heard evidence of the transfer to Tim Bradly and the value of that

transfer is a directly relevant to the issues of the present case. To the extent that Lunn argues that

the stated transfer amount was not actually paid, Lunn may so testify at trial, assuming she has

adequate foundation, but that does not warrant the exclusion of evidence of the stated transfer

amount.

          WHEREOFRE, Fruman respectfully requests Lunn’s motion in limine to exclude the

amount paid by Fruman’s husband Jeffrey to Tim Bradley be denied.

                                                       Respectfully submitted,
                                                       PAULA FRUMAN,
                                                       By her attorneys,


Dated: June 17, 2020                                   /s/ Peter J. Duffy
                                                       Barry S. Pollack, (BBO#642064)
                                                       Peter J. Duffy (BBO#566682)
                                                       POLLACK SOLOMON DUFFY LLP
                                                       101 Huntington Avenue, Suite 530
                                                       Boston, Massachusetts 02199
                                                       (617) 439-9800


                                 CERTIFICATE OF SERVICE

       I, Peter J. Duffy, do hereby certify this 17th day of June 2020 that I served a copy of the

foregoing via ECF to Joanne Lunn via her counsel of record who are registered.

                                                       /s/ Peter J. Duffy
                                                       Peter J. Duffy




                                                 -2-
